                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
ELIGAH HAYES,                                    :
                             Petitioner,         :
                                                 :
                        v.                       :                   No. 2:18-cv-00199
                                                 :
LAUREL HARRY;                                    :
THE DISTRICT ATTORNEY OF THE                     :
COUNTY OF PHILADELPHIA; and                      :
THE ATTORNEY GENERAL OF THE                      :
STATE OF PENNSYLVANIA,                           :
                 Respondents.                    :
                                                 :

                                            OPINION

Petition for Writ of Habeas Corpus, ECF No. 1---------------------------- Dismissed and Denied
Report and Recommendation, ECF No. 11-------------------------------- Approved and Adopted
Petitioner’s Motion to Object to the Report and Recommendation, ECF No. 18 -- Overruled
Petitioner’s Motions, ECF Nos. 19, 20 ------------------------------------------------------------ Denied

Joseph F. Leeson, Jr.                                                                 August 13, 2019
United States District Judge

I.      INTRODUCTION

        Petitioner Eligah Hayes filed a petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2254, challenging his conviction in the Court of Common Pleas of Philadelphia County for

attempted murder, aggravated assault, robbery, and criminal conspiracy. United States

Magistrate Judge Linda K. Caracappa prepared a Report and Recommendation (R&R) which

recommends that Petitioner’s petition be dismissed with prejudice as meritless. Petitioner has

filed objections. After de novo review, this Court adopts the R&R in full as explained herein,

overrules Petitioner’s objections, and dismisses the habeas petition.




                                                   1
                                                081319
II.    FACTUAL AND PROCEDURAL BACKGROUND

       On October 16, 2008, Petitioner and two coconspirators approached Vernon Kulb III with

guns drawn. When they reached Kulb, co-defendant Craig Woodard struck Kulb in the head with

his gun. Woodard proceeded to go through Kulb’s pockets while Petitioner held a gun in Kulb’s

face. Woodard then shot Kulb in the back and the three men fled. Following a joint jury trial with

Woodward, on June 11, 2010, Petitioner was convicted of attempted murder, aggravated assault,

robbery, and criminal conspiracy. See State Court Docket; Court of Common Pleas of

Philadelphia County 10, CP-51-CR-0006331-2009. In July 2010, Petitioner was sentenced to a

term of twenty to forty years of imprisonment. Id. at 11. Petitioner filed post-verdict motions and

appealed his case through the Pennsylvania state court system. Id. at 11-13. This judgment

became final on April 24, 2012.

       In July 2012, Petitioner filed a pro se petition for post-conviction relief, pursuant to the

Post Conviction Relief Act (PCRA), 42 Pa. Cons. Stat. §§ 9541-9551. See State Court Docket;

Court of Common Pleas of Philadelphia County 13, CP-51-CR-0006331-2009. Petitioner filed

an amended pro se petition for PCRA relief in January 2013. Id. Appointed PCRA counsel filed

a second amended PCRA petition in July 2014. Id. at 14. The PCRA court gave notice of the

court’s intention to dismiss and the Petitioner filed a pro se response. Id. at 15. The response and

petition were formally dismissed in June 2015. Id.

       Thereafter, Petitioner’s PCRA counsel filed a notice of appeal to the Pennsylvania

Superior Court. Id. On appeal to the Superior Court, Petitioner raised the following claims:

       (1)     Did the PCRA Court err in failing to find trial counsel ineffective for failing
       to present two additional alibi witnesses?
       (2)     Did the PCRA Court err in failing to find trial counsel ineffective for failing
       to present the same witnesses during sentencing?


                                                 2
                                              081319
       (3)    Did the PCRA Court err in failing to find trial counsel ineffective for failing
       to request DNA test of clothing found near the scene of the crime?

Exhibit F, Pet’r’s Br. on PCRA Appeal, ECF No. 9 (beginning on page 120). The Superior Court

affirmed the PCRA court’s dismissal on June 20, 2017. Commonwealth v. Hayes, 174 A.3d 85

(Pa. Super. Ct. 2017). The Petitioner filed a petition for allowance of appeal, but the Supreme

Court of Pennsylvania denied this request on December 19, 2017. Commonwealth v. Hayes, 644

Pa. 357 (2017).

       Petitioner filed the instant pro se petition for a writ of habeas corpus and request for an

evidentiary hearing on January 16, 2018. In this petition, Petitioner raised the following claims:

       (1)     That trial counsel was ineffective for failing to present additional alibi
       witnesses.
       (2)     That PCRA counsel was ineffective for failing to argue trial counsel’s
       ineffectiveness for not properly raising on direct appeal the inconsistency of the
       verdict at trial.
       (3)     That the trial court violated Petitioner’s right under the Confrontation
       Clause of the Sixth Amendment.
       (4)     That PCRA counsel was ineffective for failing to raise an argument that the
       trial court imposed an illegal sentence.
       (5)     That trial counsel was ineffective for failing to request DNA testing on
       articles of clothing found near the crime scene.
       (6)     That PCRA counsel was ineffective for failing to raise an argument that
       Petitioner’s sentence violated the Fifth and Fourteenth Amendments.
       (7)     That PCRA counsel was ineffective for railing to raise a claim that trial
       counsel was ineffective for failing to investigate and present additional eye
       witnesses.

Pet., ECF No. 1.

       In her R&R, Judge Caracappa concluded that none of Petitioner’s claims entitle him to

relief and recommended that the petition be denied. R&R, ECF No. 11. Petitioner raises two




                                                 3
                                              081319
objections to Judge Caracappa’s R&R. Obj., ECF No. 18. The Court considers those objections

below. 1



1
         Petitioner filed two motions subsequent to filing objections to Judge Caracappa’s R&R.
See ECF Nos. 19, 20. Both of these motions request the Court vacate Petitioner’s sentence and
order a new trial. One motion, ECF No. 19, relates to a letter introduced at trial and is discussed
below. See infra footnote 6. The other relates to one of the detectives who investigated
Petitioner’s case, Philip Nordo.
         In February 2019, Nordo was arrested and charged with dozens of sexual assault
offenses. See Meagan Flynn, He was known as a ‘prolific’ homicide detective. Now prosecutors
say he sexually assaulted witnesses and suspects, Wash. Post (Feb. 20, 2019),
https://www.washingtonpost.com/nation/2019/02/20/he-was-known-prolific-homicide-detective-
now-prosecutors-say-he-sexually-assaulted-witnesses-suspects/. Petitioner contends that he is
entitled to a new trial based upon the evidence regarding the alleged misconduct by Nordo in
other cases and Nordo’s involvement in Petitioner’s case. Petitioner argues that Nordo’s
involvement in this case raises questions about the validity of certain evidence. See Mot. 2-3,
ECF No. 20. Besides establishing that Nordo was arrested and charged for allegedly improperly
influencing investigations, Petitioner does not link Nordo’s alleged misconduct with his case.
         In his motion, Petitioner generally alleges that Nordo had influence over all evidence and
witnesses involved in his case. Petitioner identifies several inconsistencies between witness
statements and implies that these inconsistencies are the result of Nordo’s misconduct. Petitioner
also baldly asserts that Nordo “tampered [with] evidence and coerced witnesses to identify
Petitioner and his codefendant.” Mot. 3.
         Petitioner’s argument as to the validity of the evidence in the case lacks factual support.
Indeed, Petitioner only makes unsubstantiated allegations that Nordo’s involvement indicates
that misconduct occurred. However, Nordo did not testify during Petitioner’s trial and there is no
indication that the allegations against Nordo relate to Petitioner’s case specifically. Petitioner
only points to minor inconsistencies in statements given to police, but these inconsistencies are
not evidence of misconduct. In cases where a corrupt police officer or detective testified or was
otherwise involved in the case, courts have denied habeas petitions and new trials where ample
evidence of the defendant’s guilt existed without the corrupt police officer’s or detective’s
testimony, or where the allegations against the corrupt police officer or detective were collateral
to the issues in the case. See Santos v. Ebbert, No. 11-cv-2270, 2012 U.S. Dist. LEXIS 65949, at
*18 (M.D. Pa. May 10, 2012) (denying a habeas petition in part because evidence to impeach a
prosecution witness based on that witness’s corruption did not directly contradict the
government’s case and would not establish the petitioner’s actual innocence); Harris v. United
States, 999 F. Supp. 578, 581 (S.D.N.Y. 1998) (denying a habeas petition to vacate a conviction
on the basis of newly discovered information regarding a corrupt officer’s misconduct), quoting
United States v. Spencer, 4 F.3d 115, 119 (2d Cir. 1993) (“The discovery of new evidence which
merely discredits a government witness and does not directly contradict the government’s case
ordinarily does not justify the grant of a new trial.”); Cabrera v. United States, Nos. 94-cv-114,
90-cr-114, 1995 U.S. Dist. LEXIS 11547 (S.D.N.Y. Aug. 11, 1995) (denying a habeas petition
where a corrupt officer’s testimony was not essential to conviction). Moreover, Petitioner’s “bald
                                                 4
                                              081319
III.   LEGAL STANDARD

       When objections to a report and recommendation have been filed under 28 U.S.C.

§ 636(b)(1)(C), the district court must make a de novo review of those portions of the report to

which specific objections are made. 28 U.S.C. § 636(b)(1)(C); Sample v. Diecks, 885 F.2d 1099,

1106 n.3 (3d Cir. 1989). “District Courts, however, are not required to make any separate

findings or conclusions when reviewing a Magistrate Judge’s recommendation de novo under 28

U.S.C. § 636(b).” Hill v. Barnacle, 655 F. App’x. 142, 147 (3d Cir. 2016). The “court may

accept, reject, or modify, in whole or in part, the findings and recommendations” contained in

the report. 28 U.S.C. § 636(b)(1)(C).

IV.    ANALYSIS

       The Court adopts the R&R issued by Judge Caracappa and writes separately to address

Petitioner’s objections. 2 Petitioner raises two objections: (1) that Judge Caracappa erred by



assertions and conclusory allegations do not afford a sufficient ground for an evidentiary hearing
on a habeas petition.” Palmer v. Hendricks, 592 F.3d 386, 395 (3d Cir. 2010) (internal citation
and quotation marks omitted). See also Simms v. Carroll, 432 F. Supp. 2d 443, 444 (D. Del.
2006) (“Bald assertions and conclusory allegations’ do not provide a court with sufficient
information to permit a proper assessment of habeas claims, and a habeas court cannot speculate
about claims.” (quoting 28 U.S.C. § 2254 Rule 2)). Therefore, the Court will deny Petitioner’s
motion to vacate his sentence and order a new trial.
2
        The Court notes some minor inconsistencies in Judge Caracappa’s R&R. First, the R&R
specifies that Petitioner filed his pro se petition for post-conviction relief on July 21, 2012. R&R
4, ECF No. 11. However, the Court of Common Pleas of Philadelphia County criminal docket
indicates that the petition was filed on July 24, 2012. See State Court Docket; Court of Common
Pleas of Philadelphia County 13, CP-51-CR-0006331-2009. Additionally, the petition for post-
conviction relief in the state court record was stamped received on July 24, 2012. Second, the
R&R states that Petitioner moved for new counsel on September 21, 2015, R&R 5, yet the
criminal docket indicates that this motion was filed on September 24, 2015. See State Court
Docket; Court of Common Pleas of Philadelphia County 16, CP-51-CR-0006331-2009. These
inconsistencies are immaterial because timing is not at issue in this case.
        Also, Judge Caracappa, quoting the transcript, writes that Petitioner struck the victim
with a gun. See e.g., R&R 38 (“Here, complainant testified that petitioner first pistol whipped
complainant to the ground.”). This is inaccurate. The transcript records indicate the victim
                                                 5
                                              081319
finding that his trial counsel was not ineffective for failing to request DNA testing on articles of

clothing found near the crime scene; 3 and (2) that Judge Caracappa erred by finding that the trial

court judge, the Honorable Sandy L.V. Byrd, did not violate Petitioner’s Sixth Amendment

rights when he allowed a letter to be introduced into evidence. For the following reasons, the

Court overrules these objections.

   A. Petitioner’s trial counsel was not ineffective for failing to request DNA testing.

       Petitioner first objects to Judge Caracappa’s analysis of his trial counsel’s effectiveness.

Petitioner argues that had DNA testing been conducted, the DNA on the clothing would not have

matched Petitioner’s DNA and would have helped prove his innocence. Obj. 1. In essence,

Petitioner argues that the DNA evidence would have supported his defense strategy to argue that

he was not present at the time of the offense. Obj. 3, 8.

       On the subject of DNA testing, Judge Caracappa explained in the R&R that DNA testing

would not have established Petitioner’s innocence in light of the other evidence and testimony

against him. R&R 22. Judge Caracappa noted that the testimony at trial established that there

were three assailants. Id. She concluded that even if the DNA testing had demonstrated that

Petitioner’s DNA was not on the clothing, this alone would not prove that Petitioner was not at




testified that coconspirator Craig Woodard hit the victim. See Trial Tr. Vol. 1, 63 (June 8, 2010).
(“They all ran up. He hit—Craig hit me in the head with the gun. I fell.”). Again, this inaccuracy
is immaterial because Petitioner’s objections do not relate to the specific acts which occurred on
the night of the assault.
3
         In his objection to Judge Caracappa’s DNA testing analysis, Petitioner asserts that the
DNA evidence, coupled with alibi witnesses, would have helped to prove his innocence. See Obj.
2. Petitioner does not specifically object to Judge Caracappa’s analysis as it relates to trial
counsel’s failure to call alibi witnesses and therefore Judge Caracappa’s analysis on this point
need not be addressed. Still, this Court notes that Judge Caracappa’s analysis was correct.

                                                 6
                                              081319
the scene of the crime. Id. Therefore, Judge Caracappa concluded Petitioner could not establish

prejudice under the standard established in Strickland v. Washington, 466 U.S. 668 (1984). Id.

        In Strickland, the United States Supreme Court established a two-step analysis for claims

of ineffectiveness of counsel. 466 U.S. at 687. A petitioner must show that: (1) counsel’s

performance was deficient; and (2) the deficient performance prejudiced the defense. Id. To

prove deficiency, a petitioner must show that “counsel made errors so serious that counsel was

not functioning as the counsel guaranteed the defendant by the Sixth Amendment.” Id. (internal

quotations omitted). In analyzing a counsel’s alleged ineffective assistance, the reviewing court

determines whether the acts or omissions that were allegedly not the result of reasoned

professional judgment were outside the “wide range” of professional competent assistance. Id. at

690. The court’s review must strongly presume that counsel’s conduct was reasonable

professional assistance. Id. at 689. To prove prejudice, a petitioner must show that “counsel’s

errors were so serious as to deprive the defendant of a fair trial, a trial whose result is reliable.”

Id. Petitioner must satisfy both prongs. See id. (“Unless a defendant makes both showings, it

cannot be said that the conviction . . . resulted from a breakdown in the adversary process that

renders the result unreliable.”). Petitioner’s claim for ineffective assistance for his trial counsel’s

decision not to request DNA testing on certain items of clothing allegedly recovered from the

crime scene fails at each step of the Strickland analysis.

        First, as to trial counsel’s performance, the decision not to request DNA testing was not

in error. Courts have recognized the dilemma defense counsel faces when considering requesting

DNA testing of unknown samples. See Bragg v. Rozum, No. 3:10-cv-1287, 2010 U.S. Dist.

LEXIS 142417, at *35 (M.D. Pa. Dec. 10, 2010) (citing Grisby v. Blodgett, 130 F.3d 365, 372-73

(9th Cir. 1997)); Commonwealth v. Williams, 587 Pa. 304, 312 (2006) (“It is easy to say that


                                                   7
                                                081319
failing to pursue exculpatory evidence is ineffectiveness, but this presumes the evidence will

indeed be exculpatory.”). Petitioner argues that any competent counsel with an alibi defense

would have tested the clothing for DNA evidence. Obj. 8. This is not necessarily true. The

testimony at trial did not clearly indicate to whom the clothing belonged; only that it was found

with two guns involved in the crime. See Trial Tr. Vol. 1, 82-83; 139-43 (June 8, 2010). Had trial

counsel requested DNA testing, he or she would have undertaken the substantial risk that the test

results would come back unfavorably to Petitioner and place him at the scene of the crime. See

Bragg v. Rozum, 2010 U.S. Dist. LEXIS 142417, at *35; Commonwealth v. Williams, 587 Pa. at

312. Additionally, Petitioner was never accused of possessing either of the guns. Rather, the guns

belonged to Petitioner’s two coconspirators. It would be reasonable that the clothing also

belonged to one or both of the coconspirators. For these reasons, trial counsel’s conduct

regarding the decision not to request DNA testing on certain items of clothing allegedly

recovered from the crime scene was objectively reasonable and not in error. This conclusion is

reinforced when considering the strong presumption that counsel’s conduct was reasonable

professional assistance. Strickland, 466 U.S. at 689. 4

       Second, as to prejudice, Petitioner has not shown that trial counsel’s decision not to

conduct DNA testing deprived Petitioner of a fair trial. Even if the Court assumes that DNA

analysis would establish that Petitioner’s DNA was not found on the clothing, Petitioner has not

shown that there is a reasonable probability that the jury may have acquitted him had his trial

counsel presented such evidence at trial. Although this evidence arguably would have supported



4
        Moreover, even if the Court were to assume for the sake of Petitioner’s argument that the
decision not to request DNA testing was not the result of reasoned professional judgment, such a
decision is not so unreasonable as to fall outside the “wide range” of professional competent
assistance. Strickland, 466 U.S. at 689.

                                                 8
                                              081319
Petitioner’s alibi defense that he was not present at the time of the crime, it would not exclude

Petitioner’s presence at the crime scene considering the testimony at trial that there were three

assailants and that he was one of them.

       Accordingly, this objection is overruled. Petitioner’s claim for ineffective assistance for

his trial counsel’s decision not to request DNA testing on certain items of clothing fails.

    B. Petitioner’s Confrontation Clause rights were not violated by introduction of a
       letter at trial.

       Petitioner next argues that Judge Caracappa erred because she did not find that the trial

court violated Petitioner’s Sixth Amendment rights when the trial court allowed the

Commonwealth to introduce a letter written by Kulb’s stepfather, William Putt, to Kulb’s

grandmother into evidence. Obj. 9. 5

       In the R&R, Judge Caracappa correctly notes that the Confrontation Clause protects only

against testimonial hearsay statements. R&R 40. Judge Caracappa noted that the letter was not

written to law enforcement and was less likely to be considered testimonial. R&R 42. Further,

Judge Caracappa indicated that the letter appeared to be a private letter between family members;

not a statement made with the intent to assist in a prosecution. Id. Because the letter was non-

testimonial, the decision of whether to allow it into evidence at trial was based upon

Pennsylvania’s Rule of Evidence and the state courts’ application of those rules could not be

reviewed by Judge Caracappa. R&R 43.




5
        The Court notes a general discrepancy regarding the recipient of the letter. Petitioner
identifies this letter as being sent by Kulb’s stepfather (William Putt) to Kulb’s grandmother. Pet.
15, ECF No. 1. The Trial Transcript, however, includes testimony from Kulb that his stepfather
sent the letter to his mother. See Trial Tr. Vol. 1, 90-91. However, because this issue is not
determinative to this Court’s analysis, the discrepancy is inconsequential.

                                                 9
                                              081319
        The Sixth Amendment’s Confrontation Clause states that an accused shall have the right

“to be confronted with the witnesses against him.” U.S. Const. Amend. VI. The Supreme Court

has determined that the core of the Confrontation Clause is concerned with “testimonial”

hearsay. See Crawford v. Washington, 541 U.S. 36, 51 (2004). Where testimonial hearsay is

involved, the Confrontation Clause requires that the witness be unavailable to testify, and that the

defendant have a prior opportunity for cross-examination. United States v. Berrios, 676 F.3d 118,

125 (3d Cir. 2012) (quoting Crawford, 541 U.S. at 59, 68). If the statement is deemed to be

nontestimonial, then admissibility is established solely by the other rules of evidence. See id. at

127.

        The Supreme Court in Crawford noted three types of testimonial statements typically

considered part of the core class protected by the Confrontation Clause: (1) ”ex parte in-court

testimony or its functional equivalent—that is, material such as affidavits, custodial

examinations, prior testimony that the defendant was unable to cross-examine, or similar pretrial

statements that declarants would reasonably expect to be used prosecutorially,” Crawford, 541

U.S. at 51 (citations omitted); (2) ”extrajudicial statements contained in formalized testimonial

materials, such as affidavits, depositions, prior testimony, or confessions,” id. at 51-52 (quoting

White v. Illinois, 502 U.S. 346, 365 (1992) (Thomas, J., joined by Scalia, J., concurring in part

and concurring in judgment)); and (3) ”statements that were made under circumstances which

would lead an objective witness reasonably to believe that the statement would be available for

use at a later trial,” id. at 52 (citations omitted). Further cases have held that the formality of the

setting in which the statement was given can suggest whether the statement was testimonial. See

Ohio v. Clark, 135 S. Ct. 2173, 2180 (2015) (explaining that statements made to individuals who

are not law enforcement officers “are much less likely to be testimonial than statements to law


                                                  10
                                                081319
enforcement officers.”). “In the end, the question is whether, in light of all the circumstances,

viewed objectively, the ‘primary purpose’ of the conversation was to create an out-of-court

substitute for trial testimony.” Clark, 135 S. Ct. at 2180 (internal quotations omitted). Adhering

to the precedent on testimonial statements, the Third Circuit Court of Appeals has defined a

testimonial statement as one made during non-emergency circumstances and which the declarant

would objectively foresee might be used in the investigation or prosecution of a crime. See

United States v. Hinton, 423 F.3d 355, 360 (3d Cir. 2005).

       Petitioner contends that the Commonwealth stated that its case was dependent on Kulb’s

credibility. Obj. at 10 (citing Trial Tr. Vol. 1, 52). Petitioner asserts that the Commonwealth

introduced the letter allegedly written by Kulb’s stepfather to Kulb’s grandmother, which

concerns threats made by an unidentified person against Kulb’s family if Kulb testified at trial, to

lend credibility to Kulb’s inconsistent testimony given during other hearings. See id. Petitioner

also urges this Court to examine the alleged misapplication of Pennsylvania evidentiary rules.

See id. at 11. This objection is confused and fails.

       Kulb’s stepfather wrote the letter to Kulb’s grandmother and generally informed her that

Kulb’s family was in danger if he testified. Trial Tr. Vol. 1, 92. This type of statement is not one

of the testimonial statements typically considered part of the core class protected by the

Confrontation Clause. See, e.g., Clark, 135 S. Ct. at 2181; Crawford, 541 U.S. at 51-52; Hinton,

423 F.3d at 360. It is clear that Kulb’s stepfather sent the letter primarily with the purpose of

warning Kulb and his family of his belief of their impending danger. The declarant (Kulb’s

stepfather) could not objectively foresee that the letter would be used in the investigation or

prosecution of Petitioner. See Hinton, 423 F.3d at 360. The letter is not a formalized testimonial

item such as an affidavit or deposition. It is entirely informal—written by hand and sent from


                                                 11
                                               081319
one party to another. See Clark, 135 S. Ct. at 2180. In light of all the circumstances of the letter,

viewed objectively, the Court cannot conclude that the primary purpose of Kulb’s stepfather in

writing the letter was to create an out-of-court substitute for trial testimony.

       As the Confrontation Clause focuses solely on testimonial hearsay, once evidence is

determined to be non-testimonial, the trial court is required only to determine whether the

statement was admitted properly under the appropriate rules of evidence. United States v.

Berrios, 676 F.3d 118, 127 (3d Cir. 2012). That is what the trial court did in Petitioner’s case and

allowed it to be admitted. Now, Petitioner urges this Court to review the trial court’s application

of Pennsylvania evidentiary rules. However, a claim that a state court misapplied its own

evidentiary rules is a non-cognizable federal habeas corpus claim. See Estelle v. McGuire, 502

U.S. 62, 67-68 (1991). Therefore, the Court will not consider Petitioner’s argument on this point.

       Because the Court determines the letter to be non-testimonial, Petitioner’s claim that his

rights under the Confrontation Clause were violated at trial fails. His objection is overruled. 6


6
        After filing objections to the R&R, Petitioner filed a motion requesting a new trial based
on newly discovered information he alleges to show that the prosecutor deliberately
misrepresented and falsified evidence. See Mot. 2-3, ECF No. 19. Specifically, Petitioner argues
that the prosecutor falsified the correct spelling of Kulb’s stepfather’s surname, Putt. Although
the information Petitioner alleges to be newly discovered was available to Petitioner and his
counsel at his criminal trial and, therefore, this motion is untimely, the Court still considered the
merits of Petitioner’s motion and argument in its review of the petition. In the end, this argument
is without support from the factual record and the motion is denied.
        The trial transcript reflects some confusion as to Putt’s surname, but not that the
prosecutor deliberately misrepresented the spelling of the surname. When the prosecutor
introduced the letter, he asked Kulb his stepfather’s name. Kulb replied “William Putt.” At this
point, the prosecutor spelled the last name he heard, “P-U-T-T.” Kulb confirmed this spelling.
Trial Tr. Vol. 1, 90. A few moments later, the prosecutor is quoted as asking Kulb his reaction to
receiving the letter from “Mr. Pudd, P-U-D-D.” Trial Tr. Vol. 1, 92. There is no explanation as to
this discrepancy, but the Petitioner’s interpretation—that the prosecutor deliberately
misrepresented and falsified the spelling—is without merit.
        Petitioner further argues that this alleged misrepresentation prevented him from a proper
investigation of the circumstances surrounding the letter. Based on his search of the
                                                 12
                                               081319
V.     CONCLUSION

       After applying de novo review, this Court concludes that Judge Caracappa correctly

determined that the petition for writ of habeas corpus is meritless and that the claims are

procedurally defaulted. This Court therefore adopts the recommendation to dismiss and deny the

petition. “Where a district court has rejected the constitutional claims on the merits, . . . the

petitioner must demonstrate that reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

“When the district court denies a habeas petition on procedural grounds without reaching the

prisoner’s underlying constitutional claim, a COA should issue when the prisoner shows, at least,

that jurists of reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Id. For the reasons set forth herein, the Court




Pennsylvania Department of Corrections records, Petitioner argues that Putt was at a different
prison than the prosecutor alleged and therefore would not have heard the threats made against
Kulb’s family if Kulb were to testify, as the prosecutor alleged. To support this argument,
Petitioner attaches a document from the Department of Corrections purporting to show that
William Putt was not at the prison the prosecutor alleged. This argument also fails.
        Petitioner states in his motion that he was made aware of the prosecutor’s allegedly false
spelling of the surname in November 2018. This does not add up. The trial transcript reveals that
Petitioner’s defense counsel was given the opportunity to review the letter. Trial Tr. Vol. 1, 16.
Then, during trial, the letter was read into the record. Trial Tr. Vol. 1, 17-18. After extensive
discussion of its relevancy, the trial court admitted the letter into evidence as a court exhibit.
Trial Tr. Vol. 1, 42-60. After the letter was admitted, Petitioner’s defense counsel was given the
opportunity to cross-examine Kulb on the spelling. Trial Tr. Vol. 1, 112-17. It is clear that
Petitioner was, or should have been, aware of the spelling confusion as to Putt’s surname and
could have included the issue in his petition for a writ of habeas corpus. He did not.
        Moreover, notwithstanding the fact that Petitioner could have searched the correct
spelling back in 2010 when the prosecutor spelled Putt’s surname with two Ts, see Trial Tr. Vol.
1, 90, Petitioner’s argument presumes that the William Putt his document presents is the correct
William Putt. This is not a proper basis for the court to vacate Petitioner’s sentence and remand
for a new trial. Therefore, the Court will deny this motion.

                                                 13
                                               081319
finds that reasonable jurists would not debate the Court’s determinations. A separate Order

follows.

                                            BY THE COURT:




                                            /s/ Joseph F. Leeson, Jr.
                                            JOSEPH F. LEESON, JR.
                                            United States District Judge




                                               14
                                             081319
